                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Robert J. Jonker
v.
                                                           Case No. 1:18-cr-00250
ROBERT DUANE KNISS,

      Defendant.
________________________________/

                              ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count Indictment. Count 1 charges

defendant with conspiracy to distribute and to possess with intent to distribute 50

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846, and 841(a)(1);

and     count   2   charges   him   with   possession   with   intent   to    distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Given the nature of the

charges, there is a statutory rebuttable presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of

non-appearance, 18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on April

24, 2019, at which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral
submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of non -appearance, but has not rebutted the presumption of

detention as to danger to the community. The Court also finds, as explained on the

record, that the government has sustained its burden of proving by clear and

convincing evidence, that he poses a danger to the community. Further, the Court

finds that there is no condition or combination of conditions of release that will ensure

the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on April 25, 2019.


Date April 25, 2019                                    /s/ Phillip J. Green
                                                      PHILLIP J. GREEN
                                                      United States Magistrate Judge




                                           2
